The appellant was convicted of the offense of driving a motor vehicle upon a public road while intoxicated and his punishment assessed at one year in the state penitentiary.
The record fails to show that notice of appeal was given as required by law. A notice of appeal is necessary to give this court jurisdiction. Art. 827, Vernon's Ann. C. C. P., and authorities collated thereunder.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals approved by the Court.